DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-10, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/318047 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
App. No. ‘047 claims an epoxy resin composition for semiconductor device encapsulation comprising 0.5-25 wt% liquid epoxy resin, 0.1-15 wt% curing agent, 50-90% or more of an oxide, nitride a carbide or a hydroxide of gadolinium, boron, samarium, cadmium, or europium (claims 1 and 5), having a particle size of 0.1-50 micron (claim 4). 
Choosing an oxide of gadolinium or samarium or a nitride or carbide of boron meets the claimed invention.
App. No. ‘047 is prima facie obvious over instant claims 1-3, 6-10, 13 and 14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osada (US 2006/0025501).
Osada exemplifies a semiconductor encapsulating epoxy resin composition comprising 59 parts epoxy resin, 33 parts phenolic resin curing agent, 600 parts silica, 8 parts phosphazene fire retardant, 3 or 6 parts gadolinium (III) oxide, 1 part curing accelerator, 1 parts carnuba wax, 1.5 part carbon black and 1 part silane coupling agent (p. 10, Table 5, Examples 8 and 11).
This is the same as a composition comprising about 8 wt% epoxy resin, 4.6 wt% curing agent, and 85 wt% inorganic filler gadolinium oxide and silica.
Osada anticipates instant claims 1, 4, 7, 8, 11 and 14.

Claims 1, 3, 4, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 0157936; however, for convenience, the machine translation will be cited below.
EP ‘936 discloses compositions that can be used as encapsulation compositions for electrical and electronic components (p. 2), exemplifying a composition comprising 100 parts epoxy resin, 80 parts hexahydrophthalic anhydride curing agent, 15 parts polypropylene glycol, 0.5 parts dimethylbenzylamine, 251 parts quartz and 112 parts boron nitride (Example 1, p. 2), which is the same as a composition comprising 18 wt% epoxy resin, 14 wt% curing agent, 65 wt% inorganic filler and 20 wt% boron nitride.
EP ‘936 anticipates instant claims 1, 3, 8 and 10.
As to claims 4 and 11, quartz is known in the art as consisting primarily of silica.

Claims 1, 3-5, 7, 8, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Procter (US 4,826,896).
Procter exemplifies an encapsulating resin for an electronic component comprising 12.5 wt% epoxy resin, 2.5 wt% brominated epoxy resin, 6 wt% phenolic novolac hardener, 21.3 wt% silica, 45.65 wt% silicon carbide and 10 wt% boron nitride (col. 3, Table 1, Example 4), with an inorganic filler content of 76.95 wt% and a weight ratio of boron nitride to silica of about 1:2.13 (0.47:1), which falls within the claimed range of 9:1 to about 1:9 (0.1:1).
Procter anticipates instant claims 1, 3-5, 7, 8, 10-12 and 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Osada (US 2006/0025501), as applied above to claims 1, 4, 7, 8, 11 and 14.
Osada anticipates instant claims 1, 4, 7, 8, 11 and 14, as described above and applied herein as such, as Osada discloses a semiconductor encapsulating epoxy resin composition comprising an inorganic filler and a rare earth oxide.
Osada teaches the inorganic filler includes boron nitride (p. 4, [0042]) and the rare earth oxide includes gadolinium oxide and samarium oxide (p. 4, [0047]).
Using a combination of boron nitride and gadolinium oxide and/or samarium oxide is prima facie obvious and meets applicants’ instant claims 6 and 13.
As to claims 2 and 9, Osada teaches that the inorganic filler has a particle size of 5-30 micron (p. 4, [0043]).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0157936, as applied above to claims 1, 3, 4, 8, 10 and 11.
EP ‘936 anticipates instant claims 1, 3, 4, 8, 10 and 11, as described above and applied herein as such, as EP ‘936 discloses compositions that can be used as encapsulation compositions for electrical and electronic components (p. 2), exemplifying a composition comprising 18 wt% epoxy resin, 14 wt% curing agent, 65 wt% inorganic filler and 20 wt% boron nitride.
EP ‘936 teaches that the boron nitride is preferably used as a fine-grained powder up to 200 micron, the range of which overlaps with the claimed range of 1-50 micron, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
EP ‘936 is prima facie obvious over instant claims 2 and 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766